DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-16, 19, 21, 23, and 25-27 are pending in the instant application.  Claims 1-13 have been withdrawn from further as being drawn to a nonelected invention

2.	Claims 14-16, 19, 21, 23, 25-27 are under consideration in this Office Action.

3.	The previous objection to the title has been withdrawn in view of the amendment to the title dated 12/16/2021.

4.	The previous rejection of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the claim amendment and arguments dated 12/16/2021.

5.	The previous rejections of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been withdrawn in view of the claim amendment and arguments dated 12/16/2021.

6.	The previous rejections of the claims under on the ground of nonstatutory double patenting has been withdrawn in view of the claim amendment and arguments dated 12/16/2021.

7.	In view of the claim amendment and arguments dated 12/16/2021, the previous rejection of the claims under 35 U.S.C. 103 has been withdrawn in favor of the instant rejection of the claims under 35 U.S.C. 103 stated below.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

9.	Claims 14-16, 19, 21, 23, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (Journal of Agricultural and Food Chemistry, 2006, 815-822, 54(3); IDS filed 02/14/2019) in view of Accession P20261 (01-FEB-1991; reference of record), Accession .

Chang et al. teach that Candida rugosa lipase (CRL) possesses several different isoforms encoded by the lip gene family (lip1-lip7), in which the recombinant LIP1 is the major form of the CRL multigene family.  Chang et al. teach that to improve the expression efficiency of recombinant LIP1 in the yeast Pichia pastoris, a regional synthetic gene fragment of lip1 near the 5' end of a transcript has been constructed to match P. pastoris-preferred codon usage for simple scale-up fermentation.  Chang et al. teach that the present results show that the production level (152 mg/L) of coLIP1 (codon-optimized LIP1) has an overall improvement of 4.6-fold relative to that (33 mg/L) of non-codon-optimized LIP1 with only half the cultivation time of P. pastoris.  Chang et al. teach a method for producing a lipase comprising fermenting the Pichia pastoris expressing the recombinant LIP1 in culture medium wherein said Pichia pastoris produces and secretes said recombinant LIP1 into the culture medium, and recovering the said recombinant LIP1.  See entire publication and abstract especially MATERIALS AND METHODS section, RESULTS section, Figs. 1-4, and pages 816-821.  The teachings of the reference differ from the claims in that the reference does not teach that the Pichia pastoris does not express a polypeptide having at least 90% identity to the amino acid sequence of SEQ ID NO:1, SEQ ID NO:2, or SEQ ID NO:3, wherein the polypeptide hydrolyzes an ester linkage of a triacylglycerol in an oil comprising at least one long-chain polyunsaturated fatty acid (LC-PUFA); and the claimed method for obtaining at least one long-chain polyunsaturated fatty acid (LC-PUFA) from a triacylglycerol in an oil that comprises at least one LC-PUFA, wherein said LC-PUFA comprises eicosapentaenoic acid (EPA), docosahexaneoic acid (DHA), or combinations thereof

Accession P20261 teaches the Candida rugose lipase 1 having an amino acid sequence that comprises SEQ ID NO: 1 of the instant application and encoding polynucleotide (see attached alignment).  Since the reference lipase comprises SEQ ID NO: 1 of the instant application, then the reference lipase would be able to hydrolyze an ester linkage of a triacylglycerol in an oil comprising at least one long-chain polyunsaturated fatty acid (LC-PUFA) including EPA, DHA, or combinations thereof.



Accession P79066 teaches the Geotrichum fermentans lipase 1 having an amino acid sequence that comprises SEQ ID NO: 3 of the instant application and encoding polynucleotide (see attached alignment).  Since the reference lipase comprises SEQ ID NO: 3 of the instant application, then the reference lipase would be able to hydrolyze an ester linkage of a triacylglycerol in an oil comprising at least one long-chain polyunsaturated fatty acid (LC-PUFA) including EPA, DHA, or combinations thereof.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by transforming the Pichia pastoris of Chang et al. to express the lipase of Accession P20261, Accession P32947, or Accession P79066; and fermenting the transformed Pichia pastoris in culture medium comprising an oil that comprises at least one LC-PUFA wherein said LC-PUFA comprises eicosapentaenoic acid (EPA), docosahexaneoic acid (DHA), or combinations thereof.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a Pichia pastoris that can be used in the claimed method where the Pichia pastoris produces a lipase that hydrolyzes an ester linkage of a triacylglycerol in an oil comprising at least one long-chain polyunsaturated fatty acid (LC-PUFA) wherein the oil is marine oil, a crude oil, and/or an unrefined oil as recited in claims 25 and 26, and the LC-PUFA includes EPA, DHA, or combinations thereof.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because modifying Pichia pastoris to express enzymes including lipase is known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Conclusion

10.	No claim is allowed.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652